         Case 4:19-cv-00892-HSG Document 213-2 Filed 10/18/19 Page 1 of 1



1                                 UNITED STATES DISTRICT COURT
2                              NORTHERN DISTRICT OF CALIFORNIA
3                               SAN FRANCISCO-OAKLAND DIVISION
4

5    SIERRA CLUB, et al.,                              Case No.: 4:19-cv-00892-HSG
6                          Plaintiffs,                 [PROPOSED] ORDER GRANTING
                                                       CONSENT MOTION FOR LEAVE TO
7             v.                                       FILE BRIEF OF FORMER MEMBERS OF
8                                                      CONGRESS AS AMICI CURIAE IN
     DONALD J. TRUMP, President of the United          SUPPORT OF PLAINTIFFS’ MOTION
     States, in his official capacity, et. al.,        FOR PARTIAL SUMMARY JUDGMENT
9

10                         Defendants.

11

12            Upon consideration of the Consent Motion for Leave to File Brief of Former Members of

13   Congress as Amici Curiae in Support of Plaintiffs’ Motion for Partial Summary Judgment, it is

14   hereby ORDERED that the motion is GRANTED. The clerk is directed to file the brief attached to

15   amici’s motion on the docket in this matter.

16

17   Dated:
                                                            HON. HAYWOOD S. GILLIAM, JR.
18                                                             United States District Judge

19
20

21

22

23

24

25

26

27

28


     [PROPOSED] ORDER GRANTING CONSENT MOTION FOR LEAVE TO FILE AMICI BRIEF 4:19-cv-00892-HSG
